71 F.3d 512
Tommy NAQUIN, et al., Plaintiffs-Appellants,v.PRUDENTIAL ASSURANCE CO., LTD., et al., Defendants-Appellees.
No. 94-30480.
United States Court of Appeals,Fifth Circuit.
Dec. 13, 1995.

Jerry B. Read, Biloxi, MS, for appellants.
Harold K. Watson, Michael L. Goldstone, Liddell, Sapp, Ziveley, Brown & Laboon, Houston, TX, Warren M. Faris, James R. Swanson, Stone, Pigman, Walther, Wittmann & Hutchinson, L.L.P., New Orleans, Mat M. Gray, III, Thomas C.W. Ellis, Rice, Fowler, Kingsmill, Vance, Flint & Booth, New Orleans, Richard M. Perles, Kops, Lee, Futrell & Perles, L.L.P., New Orleans, for appellees.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before SMITH, WIENER and DeMOSS, Circuit Judges.

BY THE COURT:

1
After this panel heard oral argument of the subject case on August 9, 1995, we filed an opinion certifying questions of state law to the Supreme Court of Louisiana.1  That court, however, declined to accept certification, with Chief Justice Calogero casting the lone vote to accept certification.  Refusal to accept certification thus required this court to make an "Erie guess" and decide the case.  Before we were able to do so, however, the parties executed a stipulation of settlement which included a request that we dismiss this appeal with prejudice.  In light of the foregoing, therefore,IT IS ORDERED that this appeal be and it is hereby DISMISSED with prejudice.



1
 Naquin, et al. v. Prudential Assurance Co., Ltd., et al., 65 F.3d 427 (5th Cir.1995)